An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUFFIEME {mum

(3F

NEVADA

CLERK’S GREER

(61-194?

“m?!”

IN THE SUPREME COURT OF THE STATE OF NEVADA

   

FREEDOM MORTGAGE } Na. 67898
CQRPORATION,
Appellant,
VS. ‘
ZAISAN ENTERPRISES ‘LLC, F E L. E D
A, Res (indent.
m JUL 2? 2915

TRAINEE Ki LIl-IDEMAN
CLERK 0F SUPREME COURT

BY '
DEPUTY CLERK.

ORDER DISMISSING APPEAL

Cause appearing, appellant’s motion far a voluntary dismissal
of this appeal is granted. This appeai is dismissed. NRAP 42(b).
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEM

{11%  "' ‘ ~
BY:

cc: Han. James Creckett, District Judge
Malcolm Cisneree
S. Welfe Thempson
Eighth District Court Clerk

tS-ZZ-S‘LaS’